DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
The Examiner acknowledges the receipt of the arguments filed by the Applicant on November 6, 2020. This is a second Non-Final rejection. The Examiner modifies the rejection to address the proper sequence of addition of BCP to the hydrogel resulting in this 2nd action non-final. Claims 1-2, 6-7 are pending and are the object of the present Office Action. Claims 3-5 are cancelled. Claim 8 is withdrawn. Claim 1 is amended. 
Withdrawn Objections/Rejections and Response to Arguments
§112(b):
Applicant’s remarks, filed November 6, 2020, with respect to the 112(b) rejection of Claim 3 being rendered moot by the cancellation of Claim 3 has been fully considered and are persuasive.  See p. 4, 2nd and 3rd paragraphs of Remarks. The 112 rejection is withdrawn.
§103:
Applicant argues the rejection of Claims 1-7 over Christman in view of Wolf, Saldin, and Sohier regarding the biphasic calcium phosphate (BCP) in the instantly claimed hydrogel. Applicant alleges that the Examiner asserts that Sohier teaches hydrogel with BCP particles to mimic bone apatite mineral phase, and wherein BCP ceramic particles are incorporated 15 and 30%. Applicant traverses based on the amendment of the claim now reciting "[...] wherein the extracellular matrix-based hydrogel comprises the biphasic calcium phosphate powder in an amount of 15% (w/v)."  Applicant also argues that Sohier explicitly teaches that "the amount of ceramic particle dispersed in the modified a-MEM corresponded to a final apparent volume of the extracellular matrix-based hydrogel comprises the biphasic calcium phosphate powder in an amount of 15% (w/v) as instantly claimed. 
The Examiner disagrees. Sohier specifically teaches the mixing of Si-HPMC ECM with BCP to an amount of ceramic particles dispersed in the modified α -MEM corresponded to a final apparent volume of 15% and 30% in the composite, which was calculated from the particle weight/apparent volume ratio related to the total volume of the composites (See Section 2.3). This can be calculated based on the amounts described in Section 2.3 as well. Furthermore, Figure 1B and its legend indicate that the BCP particles are 15 vol% in the hydrogel. 

Applicant argues that the art fails to recognize the criticality of the claimed amount (i.e. 15% (w/v)) of the biphasic calcium phosphate powder, noting that ECM-15% BCP gelled in vivo, whereas ECM-10% does not.
This argument is not persuasive. The Examiner notes that the claim does not recite the gelation step in vivo as being argued.  The method claim only recite the following steps: decellularizing and lyophilizing the porcine skin, digesting the porcine skin, adding NaOH to prepare the hydrogel, and the mixing of the hydrogel with the with BCP powder to prepare an injectable hydrogel.   Thus, the instant claims require the hydrogel to form before the BCP is added.  Applicants allege that 10% BCP does not allow for in vivo gelation whereas 15% BCP does.  This data does not match the instant claim language which specifically requires the hydrogel to form before the BCP is added.  Thus, Applicant’s alleged unexpected results are not of the same or similar scope as the instant claims. 
With regard to the criticality of the ECM-15%, first, the Examiner notes that Figure 6 does not show the result for ECM-10% to compare with ECM-15%.  Secondly, it is known in the st paragraph).
Modified Rejections Necessitated by the Amendments 
Filed November 6, 2020

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Trojani et al. (Biomaterials 27 (2006), 3256-3264), hereinafter Trojani in view of Christman et al. (US 2014/0178450 A1, Jun. 26, 2014), hereinafter Christman, and Wolf et al. (Biomaterials 33 (2012) 7028- 7038), hereinafter Wolf, and Sohier et al. (Acta Biomaterialia 6 (2010) 2932-2939).
Applicants Claims
	Applicant claims a method for preparing an injectable extracellular matrix-based hydrogel comprising: (i) decellularizing and lyophilizing porcine skin; (ii) digesting the lyophilized decellularized porcine skin with a hydrochloric acid solution containing pepsin to prepare an extracellular matrix-containing homogeneous solution; (iii) adding sodium hydroxide to the extracellular matrix- containing homogeneous solution to prepare an extracellular matrix-based hydrogel; (iv) and mixing the extracellular matrix-based hydrogel with a biphasic calcium phosphate powder to prepare an injectable extracellular matrix-based hydrogel containing biphasic calcium phosphate; wherein the ECM-based hydrogel comprises the BCP powder in an amount of 15% (w/v). 
Determination of the scope and content of the prior art (MPEP 2141.01)
            Trojani is in the field of biocompatible hydrogel, and teaches the mixing of Si-HPMC hydrogel with BCP particles (Materials and methods, Section 2.1). Trojani recites a method wherein the Si-HPMC hydrogel is first prepared prior to addition of BCP to make it easy to manipulate the Si-HPMC in vitro and inject in vivo before addition of the BCP, and then calibrated BCP is added to obtain the synthetic composite (p. 3257, L. Col., 1st paragraph; Materials and methods, Section 2.1). Trojani recites that BCP serves as support for attachment, proliferation and differentiation of stem cells and progenitors (Discussion, 1st paragraph). Thus, Trojani teaches the mixing of the hydrogel with the biphasic calcium phosphate, reading on this sequence of addition instantly claimed in Claim 1.
Ascertainment of the difference between the prior art and the claims 
(MPEP 2141.02)
	Trojani does not teach decellularizing, lyophilizing, and digesting porcine skin with HCl and pepsin to prepare an extracellular matrix solution, and adding NaOH to prepare the hydrogel. Trojani is also silent on the amount of BCP at 15%.
	Christman cures the deficiencies of Trojani regarding the preparation of extracellular matrix solution.  Christman recites that the use of biomaterial that promotes neovascularization and tissue repair on its own would obviate the need for exogenous growth factors, and the difficulties and expense associated with such a combination product [0006]. Christman goes on to cite literature on isolation of ECM of various tissues through decellularization and succeeding tissue engineering of the scaffold to promote cellular influx in a variety of tissues [0007]. [0083] Christman recites that the ECM hydrogel of the invention provides an injectable hydrogel that mimics the native biochemical cues, as well as being amenable to minimally invasive, injectable procedures, and can be used as a delivery vehicle combined with cells and/or growth factors. The invention according to Christman is an acellular stand-alone therapy, which is used to recruit endogenous cells for neovascularization and repair [0083].
hydrogels derived from decellularized extracellular matrices (ECM) which assemble into porous and fibrous scaffolds upon injection in vivo ([0008], Example 3). Christman describes the process of obtaining the injectable skeletal muscle matrix by decellularization of porcine skeletal muscle tissue, afterwhich, the matrix was then lyophilized and milled into a fine particulate ([0099], Example 6), reading on the features of Claim 1. The decellularized matrices were digested with pepsin in hydrochloric acid, filtered then neutralized with sodium hydroxide ([0092], [0099]), Examples 6), and tested for in vivo gelation to ensure that the matrix would be able to gel upon injection ([0103], Example 3-4), reading on Claim 1 .  
	Regarding Claim 2, the hydrogel according to Christman can be formulated to be in liquid form at room temperature, typically 20° C. to 25° C., and in gel form at a temperature greater than room temperature or greater than 35° C [0017], and reading on the thermosensitive property of the instantly claimed hydrogel. To produce a gel form of the skeletal muscle ECM for in vivo therapy, the injectable solution comprising the skeletal muscle ECM is brought up to the desired temperature, concentration and viscosity using PBS/saline; at body temperature, e.g., 36.8° C.±0.7° C., such solution then forms into a gel [0046]. 
Regarding Claim 6, Christman describes the liquid version of skeletal muscle matrix form a porous scaffold upon injection, which promotes cellular infiltration to the damaged area ([0008], [0084], [0108], Example 3).
Regarding Claim 7, Christman recites that a scaffold should mimic this native microenvironment to regenerate tissue [0083]; the injectable extracellular matrix-based hydrogel according to Christman mimics the native biochemical cues, and the resulting hydrogel recruit endogenous cells for neovascularization, repair, and regeneration ([0083], Examples 4-5). Christman teaches the use of bone marrow cells and bone morphogenic proteins, which suggests the application of the method to bone tissue repair ([0068], [0072]). 
porcine skin in lieu of Christman’s skeletal muscle as source of ECM for the hydrogel, thereby reading on this Claim 1 feature. Wolf recites that intact ECM scaffold materials retain numerous molecular constituents found in the native tissue, and that hydrogel formed from enzymatically degraded and solubilized ECM may maintain some of these biological activity (p. 7028, R. Col. 2nd paragraph, p. 7029, L. Col, 1st paragraph). Wolf teaches that dermal ECM hydrogels were characterized by a more dense fiber architecture and greater mechanical integrity than urinary bladder ECM hydrogels, and degraded slower in vivo compared to the urinary bladder matrix hydrogels, showing that ECM hydrogel properties can be varied and partially controlled by the scaffold tissue source (Abstract). Wolf recites that the differences in the hydrogel properties may be due to variations in compositions, for instance, the dermal ECM having a greater fraction of soluble triple helical collagens compared to the urinary bladder ECM (p. 7036, 1st paragraph). 
	Sohier is in the field of biocompatible hydrogel and cures the deficiency of Trojani with respect to the amount of BCP to use with the hydrogel. Sohier teaches that BCP ceramic particles are incorporated at 15% and 30% (p. 2937, R. col. 1st paragraph); the amount of particles dispersed corresponded to a final apparent volume of 15% and 30% in the composite was calculated from the particle weight/apparent volume ratio related to the total volume of the composites (section 2.3). Sohier teaches that cellular fate within the composites is optimally achieved at 15% particles, because at 30% there appears to be high particle volume ratio that acts as grinding stones during mixing (p. 2935, L. column, 1st paragraph). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trojani and Christman and Wolf, and develop a method of preparing an injectable extracellular matrix-based hydrogel comprising ECM in lieu of Si-HPMC as Christman has taught that ECM hydrogel provides an injectable hydrogel that mimics the native biochemical cues, as well as being amenable to minimally invasive, injectable procedures, and 
	Trojani and Sohier are in the field of bone tissue repair. Sohier uses composites with BCP hydrogel and bone mesenchymal cells for bone repair (Section 3.1, Table 1). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to add the 15% BCP of Sohier as a starting concentration to the hydrogel per the method taught by Trojani, and add to the ECM of Christman.  One would have been motivated to do so because Trojani teaches that adding calibrated BCP allows first for the easy manipulation of the hydrogel in vitro and injection in vivo prior to building the composite, with the hydrogel serving as space-holder to prevent granule packing while providing a vehicle for homogenous delivery of cells to the graft site (Discussion, 1st paragraph); the hydrogel help maintain space between the BCP particles, and this inter-particle space favors vascular and cell colonization as well as transmission of body fluid pressure and free diffusion of nutrients (p. 3262, 1st paragraph). One would incorporate 15% BCP for bone tissue repair into the method taught by Trojani because Sohier teaches that cellular fate within the composites is optimally achieved at 15% particles (p. 2935, L. column, 1st paragraph). 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616